Citation Nr: 0946774	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to PTSD.

2.  Entitlement to service connection for headaches, claimed 
as secondary to PTSD.

3.  Entitlement to service connection for skin rashes, 
claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to 
September 1968.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In an October 2004 rating decision, the 
RO, in part, denied service connection for posttraumatic 
stress disorder (PTSD), sleep disorder, headaches, and skin 
rashes.  In a May 2006 rating decision, the RO, in part, 
denied service connection for bilateral hearing loss and 
tinnitus.  

In a November 2007 rating decision, the RO, in part, granted 
service connection for PTSD.  Thus, that issue is no longer 
before the Board.

In a January 2008 VA Form 646, the Veteran's representative 
stated that the Veteran wishes to drop the appeal for service 
connection for colon cancer.  

In March 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, he withdrew 
his claim for service connection for soft tissue sarcoma.  

In September 2008, the Board remanded the claims to the RO 
for further development.

On another matter, as noted in the above remand, the Veteran 
raised the issue of entitlement to service connection for a 
bladder condition in a May 2004 statement.  This matter is 
again referred to the RO for appropriate action.

Lastly, the Board notes that the Veteran has asserted that he 
has a sleep disorder due to his PTSD.  Although the Board is 
denying his claim for a sleep disorder, the Board observes 
that his assertion raises a claim for an increased rating for 
his PTSD.  This matter is also referred to the RO for 
appropriate action.

The issues of entitlement to service connection for 
headaches, skin rashes, bilateral hearing loss, and tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a sleep disorder separate and 
distinct from the sleep impairment that is a manifestation of 
his service-connected PTSD and already contemplated in the 
evaluation of that disability.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection for a sleep disorder in the October 2004 
rating decision, he was provided notice of the VCAA in July 
2004.  The VCAA letter indicated the types of information and 
evidence necessary to substantiate a claim for service 
connection, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in March 2006 pertaining to the 
downstream disability rating and effective date elements of 
his claim, with subsequent readjudication in an October 2009 
supplemental statement of the case (SSOC).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Mayfield, 444 
F.3d 1328; Pelegrini, 18 Vet. App. 112.

The Board notes that the Veteran was not informed of the 
information and evidence needed to substantiate a claim based 
on secondary service connection.  However, as indicated 
above, he was advised as to how to substantiate a claim for 
direct service connection, including the need to show that he 
has a present disability.  Further, as will be shown below, 
the evidence fails to show that the Veteran has a sleep 
disorder separate and distinct from the sleep impairment that 
is a manifestation of his service-connected PTSD and already 
contemplated in the evaluation of that disability.  Thus, the 
error is deemed harmless and does not prohibit consideration 
of this matter on the merits.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examination reports, records from the 
Social Security Administration, and statements and testimony 
from the Veteran and his representative.  The Board observes 
that all available private medical records have been 
associated with the claims file.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Analysis

The Veteran contends that he has a sleep disorder due to his 
service-connected PTSD.

After review, the Board finds that the Veteran does not have 
a sleep disorder separate and distinct from the sleep 
impairment that is a manifestation of his service-connected 
PTSD and already contemplated in the evaluation of that 
disability.  Although the record reflects that he has sleep 
impairment associated with his PTSD, the record fails to show 
a diagnosis of an actual sleep disorder.  

The Board also points out that evaluation of the same 
disability under various diagnoses is to be avoided, as is 
the evaluation of the same manifestation under different 
diagnoses.  38 C.F.R. § 4.14 (2009).  In this regard, the 
Board observes that sleep impairment is already contemplated 
in the evaluation of the Veteran's service-connected PTSD.  
See 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2009).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof 
of present disability, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no 
medically diagnosed disability due to sleep impairment that 
can be related to the service-connected PTSD, the Veteran's 
claim for service connection for a sleep disorder is denied.  


ORDER

Service connection for a sleep disorder is denied.


REMAND

The Board finds that further development is required on the 
Veteran's remaining claims for service connection.

Initially, the Board observes that there may be outstanding 
service treatment records relevant to the Veteran's claims.  
In a July 2004 response to a request for service treatment 
records, the National Personnel Records Center (NPRC) stated 
that all service treatment records are being mailed and noted 
that additional records may have been forwarded to the RO in 
March 1969 under another claims file number.  There is no 
indication in the claims file as to whether the Veteran's 
other file, if still existing, has been reviewed.  Thus, the 
RO should review the Veteran's other claims file to determine 
whether any additional service treatment records have been 
received, consistent with 38 C.F.R. § 3.159 (2009).

The Board finds that additional development is needed on the 
claim for service connection for headaches, claimed as 
secondary to service-connected PTSD.  

The record shows that the Veteran complained of headaches in 
May 1987 after a motor vehicle accident.  The next complaint 
of headaches is in March 1989.  In June 1990, he reported a 
history of headaches for the past six months and the record 
reflects periodic complaints of headaches since that time.  
In May 1991, he stated that he was having nightmares, that 
his head hurt, and that he did not feel rested after a night 
of sleep.  Later that month, he was diagnosed with a mixed 
headache disorder with features of both migraine and cluster 
headaches.  At that time, he reported that his headaches 
often start in the middle of the night after a nightmare.  In 
July 1991, the physician who diagnosed the Veteran with the 
mixed headache disorder indicated that part of the headaches 
is related to sinuses and allergies.  The record then 
reflects that, although not actively seeking treatment, the 
Veteran still complains of occasional headaches.

Given that the evidence of record contains a prior diagnosis 
of a headache disorder and recurrent symptoms of the 
disability, and indicates that the disorder may be related to 
the Veteran's service-connected PTSD, the Board finds that a 
medical examination with opinion is necessary in this case.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims.  The RO 
should also advise the Veteran of the information and 
evidence needed to substantiate his claims, including as 
secondary to a service-connected disability.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the Veteran's 
other claims file, using the file number 
as listed in the NPRC's July 2004 
response, to determine whether any 
additional service treatment records have 
been received and, if so, associate those 
records with his current claims file.  If 
the search for these records has negative 
results, documentation to that effect 
should be placed in the claims file.

2.  Should the RO be unsuccessful in 
obtaining the above records, the RO must 
notify the Veteran of that inability to 
obtain those records, consistent with 
notice information requirements contained 
in 38 C.F.R. § 3.159(e), including but not 
limited to informing him as to whether the 
records exist, the efforts taken to locate 
the records, and that further efforts to 
obtain those records would be futile, 
consistent with 38 C.F.R. § 3.159(c)(2).

3.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims.  The letter should also 
advise the Veteran of the information and 
evidence needed to substantiate his 
claims, including as secondary to a 
service-connected disability.

4.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any currently existing 
headache disorder.  His claims file should 
be made available to and reviewed by the 
examiner.  If a headache disorder is 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (at least 50 percent 
probable) that the headache disorder was 
caused or aggravated beyond the natural 
progress of the disease (representing a 
permanent worsening of such disability) by 
the service-connected PTSD.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  A complete rationale should 
be given for all opinions and conclusions.

6.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided an SSOC 
that  includes the regulations pertinent 
to secondary service connection claims and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


